133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NORTHWEST MARINE INCORPORATED;  Legion Insurance Company, Petitioners,v.Daniel B. MILLER:  Northwest Marine Iron Works, SAIFCorporation, Dillingham Ship Repair;  DIL Trust;Director, Office of Workers'Compensation Programs, Respondents.
No. 96-070942.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 16, 1998.

Before ALDISERT,** PREGERSON, and TROTT, Circuit Judges.
MEMORANDUM*
We grant Appellant's petition and remand for reconsideration in light of OWCP v. Greenwich Collieries and Maher Terminals, Inc., 512 U.S. 267 (1994).  The ALJ's opinion appears to rely on the true doubt rule, which is now invalid.  Id. at 281.   Thus, we grant Appellant's petition and remand.  See Sproul v. OWCP, 86 F.3d 895, 898 (9th Cir.1996);  Brady-Hamilton Stevedore Co. v. OWCP, 58 F.3d 419, 420 (9th Cir.1995).
PETITION GRANTED;  REMANDED.



**
 The Honorable Ruggero J. Aldisert, Senior Circuit Judge for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3